Order filed July 12, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00251-CV
                                   ____________

                IN RE SILVERTIP HOLDINGS, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-54805

                                     ORDER

      On April 6, 2022, relator Silvertips Holdings, LLC filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable C. Elliott
Thornton to find the date upon which relator received notice or acquired knowledge
of the trial court’s November 11, 2021 final judgment. Alternatively, relator asks
this court to make an implied finding that relator received notice or acquired
knowledge of the final judgement on January 20, 2022.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. 52.7(a)(2) (requiring relator to provide authenticated
transcript of any relevant testimony from any underlying proceeding, including
exhibits offer in evidence, or statement that no testimony was adduced in connection
with matter complained). By this order, the court gives relator ten days’ notice that
the petition will be dismissed for failure to comply with Rule 52.7(a)(2) unless the
deficiency is cured. See In re Kholaif, 624 S.W.3d 228, 231 (order), mand. dism’d,
615 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2020) (orig. proceeding); see
also Tex. R. App. P. 42.3(c); see generally Mitschke v. Borromeo, No. 21-0326,
2022 WL 1510317, at *3 (Tex. May 13, 2022) (discussing horizontal stare decisis.
“Under this aspect of stare decisis, three-judge panels must follow materially
indistinguishable decisions of earlier panels of the same court unless a higher
authority has superseded that prior decision.”).

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.
(Christopher, C.J., Notice is not required before dismissing a petition for writ of
mandamus. See In re Kholaif, 624 S.W.3d 228 (Tex. App.—Houston [14th Dist.]
2020, orig. proceeding) (Frost C.J., dissenting)).